 


 HCON 226 ENR: Supporting the observance of “Spirit of ’45 Day”.
U.S. House of Representatives
2010-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Eleventh Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. CON. RES. 226 
 
 
August 5, 2010 
Agreed to 
 
CONCURRENT RESOLUTION 
Supporting the observance of Spirit of ’45 Day. 
 
 
Whereas on August 14, 1945, the people of the United States received word of the end of World War II;  Whereas on that day, people in the United States and around the world greeted the news of the Allies’ noble victory with joyous celebration, humility, and spiritual reflection;  
Whereas the victory marked the culmination of an unprecedented national effort that defeated the forces of aggression, brought freedom to subjugated nations, and ended the horrors of the Holocaust;  Whereas these historic accomplishments were achieved through the collective service and personal sacrifice of the people of the United States, both those who served in uniform and those who supported them on the home front;  
Whereas more than 400,000 Americans gave their lives in service to their country during World War II;  Whereas, August 14, 1945, marked not only the end of the war, but also the beginning of an unprecedented era of rebuilding in which the United States led the effort to restore the shattered nations of the Allies and their enemies alike and to create institutions to work towards a more peaceful global community;  
Whereas the men and women of the World War II generation created an array of organizations and institutions during the postwar era which helped to strengthen American democracy by promoting civic engagement, volunteerism, and service to community and country;  Whereas the courage, dedication, self-sacrifice, and compassion of the World War II generation have inspired subsequent generations in the United States Armed Forces, including the men and women currently in service in Iraq, Afghanistan, and around the world;  
Whereas the entire World War II generation, military and civilian alike, has provided a model of unity and community that serves as a source of inspiration for current and future generations of Americans to come together to work for the continued betterment of the United States and the world; and  Whereas the second Sunday in August has been proposed as Spirit of ’45 Day to commemorate the anniversary of the end of World War II on August 14, 1945: Now, therefore, be it  
 
That Congress supports the observance of Spirit of ’45 Day.   Clerk of the House of Representatives.Secretary of the Senate. 